Exhibit 10.1

 

HYPERDYMANICS CORPORATION

 

2010 EQUITY INCENTIVE PLAN, AS AMENDED

 

ARTICLE I

ESTABLISHMENT OF THE PLAN

 

Hyperdynamics Corporation (the “Company”) hereby establishes the Hyperdynamics
Corporation 2010 Equity Incentive Plan (the “Plan”),as amended, upon the terms
and conditions hereinafter stated.

 

ARTICLE II

DEFINITIONS

 

2.01                        “Award” means any stock option, restricted stock or
restricted stock unit award granted to a Participant under the Plan.

 

2.02                        “Award Agreement” means the written agreement
pursuant to Article VI hereof that sets forth the terms, conditions,
restrictions and privileges for an Award and that incorporates the terms of the
Plan.

 

2.03                        “Board” means the Board of Directors of the Company.

 

2.04                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

2.05                        “Committee” means the Compensation Committee
consisting of three or more persons appointed by the Board pursuant to Section
3.01 hereof. If no Committee is appointed, the term “Committee” means the Board,
except in those instances where the text clearly indicated otherwise.

 

2.06                        “Common Stock” means shares of the Common Stock,
$.001 par value per share, of the Company.

 

2.07                        “Disability” means any physical or mental impairment
which qualifies an Employee for disability benefits under the applicable
long-term disability plan maintained by the Company or, if no such plan applies,
which would qualify such Employee for disability benefits under the Federal
Social Security System.

 

2.08                        “Effective Date” means the date on which the
Company’s stockholders vote to approve the Plan on the Board’s approval and
recommendation of the Plan.

 

2.09                        “Employee” means any person employed on an hourly or
salaried basis by the Company or any parent or subsidiary of the Company that
now exists or hereafter is organized or acquired by or acquires the Company and
whose wages are reported on a Form W-2.  The Company classification as to who is
an Employee shall be determinative for purposes of an individual’s eligibility
under the Plan.

 

1

--------------------------------------------------------------------------------


 

2.10                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.11                        “Fair Market Value” means the closing price of a
share of Common Stock on the national securities exchange that is the principal
market for the Common Stock of the date of grant (or on the last preceding
trading date if shares were not traded on such date).  If the Common Stock is
not listed on a securities exchange, Fair Market Value shall be the amount
determined in good faith by the Committee.

 

2.12                        “Incentive Stock Option” means any Award granted
under this Plan which the Committee intends (at the time it is granted) to be an
incentive stock option within the meaning of Section 422 of the Code.  All
Incentive Stock Options issued under this Plan are intended to comply with the
requirements of Section 422 of the Code, and the regulations thereunder, and all
provisions hereunder shall be read, interpreted and applied with that purpose in
mind.

 

2.13                        “Non-Qualified Stock Option” means any Option Award
granted under this Plan which is a stock option but is not an Incentive Stock
Option.

 

2.14                        “Officer” means any Employee of the Company or any
of its subsidiaries who is designated by the Board as a corporate officer.

 

2.15                        “Participant” means any Employee, Officer, director,
consultant, independent contractor or other individual who is designated by the
Committee or the Board pursuant to Article VI to participate in the Plan.

 

2.16                        “Retirement” means a separation from service which
constitutes a normal “retirement” under any applicable qualified retirement plan
maintained by the Company or in the absence of a qualified retirement plan, a
separation from service which is determined by the Board to constitute a
“retirement.”

 

2.17                        “Restricted Stock” means any Award granted under
this Plan which the Committee intends (at the time it is granted) to be a
restricted stock award within the meaning of Section 83 of the Code.

 

2.18                        “Restricted Stock Unit” means any Award granted
under this Plan which the Committee intends (at the time it is granted) to be a
restricted stock unit settled in Common Stock, cash or a combination thereof at
the end of a specified vesting period.

 

2.19                        “Settlement” means the date on which the vesting
requirements applicable to a Restricted Stock Unit are satisfied and the Company
delivers to the Participant shares of Common Stock, cash or a combination of
Common Stock and cash in satisfaction of such Restricted Stock Unit.

 

ARTICLE III

ADMINISTRATION OF THE PLAN AND MISCELLANEOUS

 

3.01                        Plan Administration.  The Plan shall be administered
by the Board unless the Board, in its discretion, appoints a Committee comprised
of not fewer than three board members. If a Committee is not established, all
references to “Committee” under the Plan shall be deemed

 

2

--------------------------------------------------------------------------------


 

to refer to “Board” until such time as a Committee may be established.  A simple
majority of the members of the Committee shall constitute a quorum for the
transaction of business.  The Committee shall be responsible to the Board for
the day-to-day operation of the Plan, although the Committee may, in its
discretion, delegate to one or more Officers of the Company responsibility for
certain ministerial actions associated with Plan administration.  The Committee
may make recommendations to the Board with respect to participation in the Plan
by Employees, Officers, directors, consultants, independent contractors or other
individuals of the Company or any of its subsidiaries.  The Committee may
consider such factors as it deems pertinent in selecting Participants and in
determining the type and amount of Awards, if any, to be given including,
without limitation; (i) the financial condition of the Company or its
Subsidiaries; (ii) expected profits for the current or future years; (iii) the
contributions of a prospective Participants to the profitability and success of
the Company or its Subsidiaries; and (iv) the adequacy of the prospective
Participant’s other compensation.

 

3.02                        Limitation on Liability.  No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan.  To the maximum extent allowed by law and the Company’s bylaws, the
members of the Committee shall be indemnified by the Company in respect of all
their activities under the Plan. The interpretation and construction of any
provision of the Plan by the Committee shall be final, unless otherwise
determined by the Board.

 

3.03                        Compliance with Law and Regulations.  All Awards
granted hereunder shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.  The Company shall not be required to issue or
deliver any certificates for shares of Common Stock prior to the completion of
any registration or qualification of or obtaining of consents or approvals with
respect to such shares under any Federal or state law or any rule or regulation
of any government body, which the Company shall, in its sole discretion,
determine to be necessary or advisable.

 

3.04                        Restrictions on Transfer.  The Company shall place a
legend upon any certificate representing shares acquired pursuant to an Award
granted hereunder noting that the transfer of such shares may be restricted by
applicable laws and regulations.

 

ARTICLE IV

ELIGIBILITY

 

Awards may be granted to such Employees, Officers, directors, consultants,
independent contractors and other individuals as may be designated from time to
time by the Committee, pursuant to guidelines, if any, which may be adopted by
the Committee from time to time.

 

ARTICLE V

COMMON STOCK AVAILABLE FOR THE PLAN

 

The aggregate number of shares of Common Stock which may be issued pursuant to
this Plan shall be 10,000,000.  If a reorganization, merger, consolidation,
reclassification,

 

3

--------------------------------------------------------------------------------


 

recapitalization, combination or exchange of shares, stock split, stock
dividend, rights offering, or other expansion or contraction of the Common Stock
of the Company occurs, the number and class of shares underlying shares
authorized to be granted or granted under this Plan, and the price per share
payable upon exercise of an Award as applicable shall be equitably adjusted by
the Committee to reflect such changes. To the extent deemed equitable and
appropriate by the Board, subject to any required action by stockholders, in any
merger, consolidation, reorganization, liquidation or dissolution, any Award
granted under the Plan shall pertain to the securities and other property to
which a holder of the number of shares of stock covered by the Award would have
been entitled to receive in connection with such event.

 

No shares shall be the subject of more than one Award at any time, but if an
Award as to any shares is surrendered before exercise, or expires or terminates
for any reason without having been exercised in full, or for any other reason
ceases to be exercisable, the number of shares covered thereby shall again
become available for grant under the Plan as if no Awards had been previously
granted with respect to such shares.

 

ARTICLE VI

PARTICIPATION; AWARD AGREEMENT

 

The Committee shall, in its discretion, determine from time to time which
Employees, Officers, directors, consultants, independent contractors and other
individuals will participate in the Plan and receive Awards under the Plan.  In
making all such determinations there shall be taken into account the duties,
responsibilities and performance of each respective Employee, Officer, director,
consultant, independent contractor, or other individual, his present and
potential contributions to the growth and success of the Company, his cash
compensation and such other factors as the Committee shall deem relevant to
accomplishing the purposes of the Plan.

 

Awards may be granted individually or in tandem with other Awards.  All Awards
are subject to the terms, conditions, restrictions and privileges of the Plan in
addition to the terms, conditions, restrictions and privileges for an Award
contained in the Award Agreement.  No Award under this Plan shall be effective
unless memorialized in writing by the Committee in an Award Agreement delivered
to and signed by the Participant.

 

ARTICLE VII

AWARDS

 

7.01                        Stock Options.  The Committee may from time to time
grant to eligible participants Awards of Incentive Stock Options or
Non-Qualified Stock Options, provided however that Awards of Incentive Stock
Options shall be limited to Employees of the Company or any of its
subsidiaries.  All Incentive Stock Options must have an exercise price at least
equal to the Fair Market Value of a share of Common Stock at the time of grant,
except as provided in Section 8.05.

 

7.02                        Restricted Stock.  The Committee may from time to
time grant restricted Stock Awards to eligible Participants in such amounts, on
such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine.

 

4

--------------------------------------------------------------------------------


 

7.03                        Restricted Stock Units.  The Committee may from time
to time grant restricted Stock Unit Awards to eligible Participants in such
amounts, on such terms and conditions, as it shall determine.

 

ARTICLE VIII

OPTION AWARDS

 

8.01                        Vesting of Options

 

(a)                                  General Rules.  Incentive Stock Options and
Non-Qualified Stock Options shall become vested and exercisable as determined in
the sole discretion of the Committee as set forth in the applicable Award
Agreement.  Notwithstanding the foregoing, no vesting shall occur on or after
the date that a Participant’s employment with Company terminates for any reason.

 

(b)                                  Accelerated Vesting Upon Death, Disability
or Retirement. Notwithstanding the general rule described in subsection (a),
only those Stock Options granted to a Participant under this Plan that are
vested on the date of a Participant’s death, Disability or Retirement shall be
exercisable by the Participant or the Participant’s representative. Upon a
Participant’s death, Disability or Retirement, the Committee may elect to
accelerate vesting with respect to all or a portion of an unvested Stock Option.

 

8.02                        Duration of Options. Each Stock Option granted to a
Participant shall be exercisable at any time on or after it vests until the
earlier of (i) a date specified in the Award Agreement that shall be no later
than ten (10) years after its date of grant or (ii) one year from the date that
the Participant ceases to be employed by (or act as a consultant to) the Company
or any of its subsidiaries.

 

8.03                        Notice of Disposition; Withholding; Escrow.  A
Participant shall immediately notify the Company in writing of any sale,
transfer, assignment or other disposition (or action constituting a
disqualifying disposition within the meaning of Section 421 of the Code) of any
shares of Common Stock acquired through exercise of an Incentive Stock Option,
within two (2) years after the grant of such Incentive Stock Option or within
one (1) year after the acquisition of such shares, setting forth the date and
manner of disposition, the number of shares disposed of and the price at which
such shares were disposed.  The Company shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Participant such
amounts as may be necessary to satisfy any withholding requirements of Federal
or state law or regulation and, further, to collect from the Participant any
additional amounts which may be required for such purpose.  The Committee may,
in its discretion, require shares of Common Stock acquired by a Participant upon
exercise of an Incentive Stock Option to be held in an escrow arrangement for
the purpose of enabling compliance with the provisions of this Section 8.03.

 

8.04                                  Manner of Exercise.  To the extent vested
and exercisable, Awards may be exercised in part or in whole from time to time
by execution of a written notice directed to the Committee, at the Company’
principal place of business, accompanied by a check in payment of the exercise
price for the number of shares specified and paid for.

 

5

--------------------------------------------------------------------------------


 

8.05                                  $100,000 Limitation.  Notwithstanding any
contrary provisions contained elsewhere in this Plan and as long as required by
Section 422 of the Code, the aggregate Fair Market Value, determined as of the
time an Incentive Stock Option is granted, of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by the
Participant during any calendar year, under this Plan and stock options that
satisfy the requirements of Section 422 of the Code under any other stock option
plan or plans maintained by the Company, shall not exceed $100,000.

 

8.06                                  Limitation on Ten Percent Stockholders. 
The price at which shares of Common Stock may be purchased upon exercise of an
Incentive Stock Option granted to an individual who, at the time such Incentive
Stock Option is granted, owns, directly or indirectly, more than ten percent
(10%) of the total combined voting power of all classes of stock issued to
stockholders of the Company, shall be no less than one hundred and ten percent
(110%) of the Fair Market Value of a share of the Common Stock of the Company at
the time of grant, and such Incentive Stock Option shall by its terms not be
exercisable after the expiration of five (5) years from the date such Incentive
Stock Option is granted.

 

ARTICLE IX

RESTRICTED STOCK UNITS

 

Section 9.01                            Award and Restrictions.  A Restricted
Stock Unit Award is an Award determined by reference to a number of shares of
the Company’s Common Stock subject to such restrictions and conditions as the
Committee shall determine at the time of grant.  Restricted Stock Units shall be
satisfied at Settlement by the delivery of cash and/or Common Stock in the
amount equal to the Fair Market Value for the specified number of shares of
Common Stock covered by the Restricted Stock Units, as set forth in the Award
Agreement.  Settlement of an Award of Restricted Stock Units shall occur upon
expiration of the vesting period specified for such Restricted Stock Unit by the
Committee.  Vesting restrictions shall be based on continuing employment and/or
achievement of pre-established performance goals and objectives as the Committee
shall set forth in the Award Agreement.

 

Section 9.02                            Dividend Equivalents.  Unless otherwise
determined by the Committee at grant, Dividend Equivalents on the specified
number of shares of Common Stock covered by an Award of Restricted Stock Units
shall be either (a) paid with respect to such unvested Restricted Stock Units on
the dividend payment date in cash or in shares of unrestricted Common Stock
having a Fair Market Value equal to the amount of such dividends, or (b)
deferred with respect to such unvested Restricted Stock Units and the amount or
value thereof automatically deemed reinvested in additional unvested Restricted
Stock Units, respectively, as the Committee shall determine.

 

ARTICLE X

RESTRICTED STOCK

 

Section 10.01                     Award and Restrictions.  A Restricted Stock
Award is an Award pursuant to which the Company may, grant or sell, at par value
or such other higher purchase price determined by the Committee, in its sole
discretion, shares of Stock subject to such

 

6

--------------------------------------------------------------------------------


 

restrictions and conditions as the Committee shall determine at the time of
grant, which purchase price shall be payable in cash or by promissory note as
determined by the Committee in its sole discretion.  Vesting restrictions shall
be based on continuing employment and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each such
agreement shall be determined by the Committee, and such terms and conditions
may differ among individual Awards and Participants.

 

Section 10.02                     Rights as a Stockholder.  Unless otherwise
determined by the Committee at grant, a Participant shall have the rights of a
stockholder of the Company holding Common Stock, including the right to vote the
shares of Common stock covered by the Award of Restricted Stock.  Unless the
Committee shall otherwise determine, certificates evidencing the Restricted
Stock shall remain in the possession of the Company until such Restricted Stock
is vested.

 

Section 10.03                     Vesting of Restricted Stock.  The Committee at
the time of grant shall specify the date or dates and/or the attainment of
pre-established performance goals, objectives and other conditions under which
Restricted Stock shall become vested, subject to such further rights of the
Company as may be specified in Award Agreement evidencing the Restricted Stock
Award.

 

Section 10.04                     Dividends.  Unless otherwise determined by the
Committee at grant, Dividends on the specified number of shares of Common Stock
covered by an Award of Restricted Stock shall be either (a) paid with respect to
such unvested Restricted Stock on the dividend payment date in cash or in shares
of unrestricted Common Stock having a Fair Market Value equal to the amount of
such dividends, or (b) deferred with respect to such unvested Restricted Stock
and the amount or value thereof automatically deemed reinvested in additional
unvested Restricted Stock, respectively, as the Committee shall determine.

 

ARTICLE XI

NONASSIGNABILITY

 

Awards shall not be transferable by a Participant except by will or the laws of
descent or distribution, and during a Participant’s lifetime shall be
exercisable only by such Participant or the Participant’s guardian or legal
representative.  Notwithstanding the foregoing, or any other provision of this
Plan, a Participant who holds Non-Qualified Stock Options may transfer such
Awards to his or her spouse, lineal ascendants, lineal descendants, or to a duly
established trust for the benefit of one or more of these individuals.  Awards
so transferred may thereafter be transferred only to the Participant who
originally received the grant or to an individual or trust to whom the
Participant would have initially transferred the Award pursuant to this Article
XI.  Awards which are transferred pursuant to this Article XI shall be
exercisable by the transferee according to the same terms and conditions as
applied to the Participant.

 

7

--------------------------------------------------------------------------------


 

ARTICLE XII

AMENDMENT AND TERMINATION OF THE PLAN

 

The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock or Awards which have not been granted.

 

ARTICLE XIII

EMPLOYMENT RIGHTS

 

Neither the Plan nor any Award hereunder shall create any right on the part of
any Employee of the Company or any of its subsidiaries to continue in such
capacity, or shall make anyone an employee.

 

ARTICLE XIV

WITHHOLDING

 

The Company may withhold from any cash payment made under this Plan sufficient
amounts to cover any applicable withholding and employment taxes, and if the
amount of such cash payment is insufficient, the Company may require the
Participant to pay to the Company the amount required to be withheld as a
condition to delivering the shares acquired pursuant to an Award.  The Company
also may withhold or collect amounts with respect to a disqualifying disposition
of shares of Common Stock acquired pursuant to exercise of an Incentive Stock
Option.

 

The Committee is authorized to adopt rules, regulations or procedures which
provide for the satisfaction of a Participant’s tax withholding obligation by
the retention of shares of Common Stock to which he otherwise would be entitled
pursuant to an Award or by the Participant’s delivery of previously-owned shares
of Common Stock or other property.  However, if the Company adopts rules,
regulations or procedures which permit withholding obligations to be met by the
retention of Common Stock to which a Participant otherwise would be entitled
pursuant to an Award, the fair market value of the Common Stock retained for
such purpose shall not exceed the minimum required Federal, state and local tax
withholding due upon exercise of the Award.

 

ARTICLE XV

EFFECTIVE DATE OF THE PLAN; TERM

 

15.01                 Effective Date of the Plan.  This Plan shall become
effective on the Effective Date, and Awards may be granted hereunder as of or
after the Effective Date and prior to the termination of the Plan.

 

15.02                 Term of Plan.  Unless sooner terminated, this Plan shall
remain in effect for a period of ten (10) years ending on the tenth anniversary
of the Effective Date.  Termination of the Plan shall not affect any Awards
previously granted and such Awards shall remain valid and in effect until they
have been fully exercised or earned, are surrendered or by their terms expire or
are forfeited.

 

8

--------------------------------------------------------------------------------


 

ARTICLE XVI

GOVERNING LAW

 

To the extent not governed by Federal law, this Plan shall be construed under
the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused a duly authorized officer to execute
this Plan, and to apply the Corporate seal hereto as of the 25th day of June,
2012.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------